CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the report on Form S-1of Grizzly Gold Corp. (FKA BCS Solutions, Inc.) (A Development Stage Company), of our report dated August 4, 2011 on our audit of the financial statements of BCS Solutions, Inc. (A Development Stage Company) as of April 30, 2011, and the related statement of operations, shareholders’ equity and cash flows from inception on April 21, 2010 through April 30, 2011 and the reference to us under the caption “Experts.” /s/Lake & Associates, CPA’s LLC Lake & Associates, CPA’s LLC Schaumburg, Illinois August 29, 2011 1905 Wright Boulevard Schaumburg, IL 60193 Phone: 847.524.0800 Fax: 847.524.1655
